DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2017/0196368 to Liu.  With respect to claims 1-3 and 8, Liu ‘368 shows the claimed limitations of an inflatable bed (10), comprising:  an upper sheet (11) comprising a planar portion (as shown in Figures 1, 5 & 6 and as described on page 3, in paragraph 0082) and 

an oblique portion (i.e., an inclined edge portion of element 11 connected to the upper element 151 at edge 153 as shown in Figure 5 and as described on page 4, in paragraph 0086); a lower sheet (12) (as shown in Figures 5-7 and also as described on page 3, in paragraph 0082); a lateral confining sheet (13), connecting the upper sheet (11) and the lower sheet (12) and defining an inflatable chamber therebetween, the lateral confining sheet comprising:  a circumferential portion (i.e., a central portion of element 13 located between lower element 151 and upper element 161 between edges 152 and 162 as shown in Figure 5 and as described on page 4, in paragraph 0086), and an extension portion (i.e., an upper portion of element 13 connected to elements 151 at edges 152 also as shown in Figure 5 and as described on page 4, in paragraph 0086) extending from an end of the circumferential portion and connected to the oblique portion of the upper sheet (11); a first internal sheet (14) connecting the planar portion of the upper sheet to the lower sheet (12) (as shown in Figures 5-7 and as described on page 3, in paragraph 0082); and a second internal sheet (151) connecting the oblique portion of the upper sheet (11) to the extension portion of the lateral confining sheet (13) (also as shown in Figure 5 and as described on page 4, in paragraph 0086); wherein the oblique portion of the upper sheet (11) forms a front face of a backrest of the inflatable bed (10), and the extension portion of the lateral confining sheet (13) forms lateral faces of the backrest (i.e., the oblique and extension portions are inherently capable of functioning as a backrest as shown in Figures 1, 5 & 6 and as described on page 3, in paragraph 0082 and on page 4, in paragraphs 0084 & 0086); further comprising:  a third internal sheet (lower element 151) having a ring shape and 


comprising an inner circumference connected (via edge 153) to the planar portion of the upper sheet (11) and an outer circumference connected (via edge 152) to the lateral confining sheet (13) (as shown in Figure 5 and as described on page 4, in paragraph 0086); and wherein a cross-sectional shape of each of the first internal sheet (14) and the second internal sheet (151) is one of a line, a circle, an oval, a Y- shape, and an X-shape (as shown in Figures 5-7 and as described on page 4, in paragraphs 0086 & 0091).
With respect to claims 10 and 11, the reference further shows the claimed limitations of an inflatable bed (10), comprising:  an upper sheet (11), a lower sheet (12), and a circumferential sheet (13), connecting the upper sheet and the lower sheet and defining an inflatable chamber (as shown in Figures 1 & 5-7 and as described on page 3, in paragraph 0082); a plurality of first internal sheets (14), disposed within the inflatable chamber and each comprising a lower edge connected to the lower sheet and an upper edge connected to the upper sheet, a height of each of the first internal sheets from the lower edge to the upper edge being a first height (as shown in Figures 5-7 and as described on page 3, in paragraph 0082); a second internal sheet (upper element 151), disposed within the inflatable chamber and comprising a first edge (152) connected to the circumferential sheet (13) and a second edge (153) connected to the upper sheet (11) (as shown in Figure 5 and as described on page 4, in paragraph 0086); wherein a height of the inflatable bed (10), between the lower sheet (12) and the upper sheet, at a first end of the inflatable bed is the first height, and a height of the inflatable bed, between the lower sheet (12) and the upper sheet (11) at a second end of the inflatable bed, is a second height, greater than the first height (as shown in Figures 5-7); and further comprising a third internal sheet (lower element 151) having a ring shape and comprising an inner circumference connected (at edge 153) to the upper sheet (11) and an outer circumference connected (at edge 152) to the circumferential sheet (13) (also as shown in Figures 5-7 and as described on page 4, in paragraphs 0086 & 0090).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. No. 2021/0378412 to Gao et al.  With respect to claims 13-15, Gao et al. ‘412 shows the claimed limitations of an inflatable bed, comprising:  an upper sheet (1) comprising a planar portion, an oblique portion, and a transition portion disposed between the planar portion and the oblique portion (as shown in Figures 1 & 2 and as described on page 2, in paragraph 0039 and on page 3, in paragraph 0043); a lower sheet (2) (as shown in Figure 2 and also as described on page 2, in paragraph 0039); a lateral confining sheet, connecting the upper sheet (1) and the lower sheet (2) and defining an inflatable chamber therebetween, the lateral confining sheet comprising:  a circumferential portion (elements 3, 4 and the rear and right piece elements as shown in Figures 1 & 2 and/or as described on page 2, in paragraph 0039), and an extension portion extending from an end of the circumferential portion and connected 


to the oblique portion of the upper sheet (1) (i.e., an upper portion of the rear piece element as described on page 2, in paragraph 0039); a first internal sheet (7) connecting the planar portion of the upper sheet (1) to the lower sheet (2) (as shown in Figure 2 and as described on page 2, in paragraphs 0039 & 0040 and on page 3, in paragraph 0044); and a corner internal sheet (i.e., element 51 of left ring frame 5) connecting the transition portion of the upper sheet (1) to the lower sheet (2) (as shown in Figure 3 and as described on page 2, in paragraph 0040); wherein the oblique portion of the upper sheet forms a front face of a backrest of the inflatable bed, and the extension portion of the lateral confining sheet forms lateral faces of the backrest (as shown in Figures 1 & 2 and as described on page 2, in paragraph 0039 and on page 3, in paragraph 0043); and wherein the corner internal sheet (51) is arranged one of obliquely with respect to a vertical direction of the inflatable bed and parallel to the vertical direction of the inflatable bed (as shown in Figure 3 and as described on page 2, in paragraph 0040).
With respect to claims 16-18 and 20, the reference further shows the claimed limitations wherein the corner internal sheet (51) comprises a first corner internal sheet and a second corner internal sheet (i.e., element 51 of right ring frame 6) arranged one of obliquely with respect to the first corner internal sheet and parallel to the first corner internal sheet (also as shown in Figures 2 & 3 and as described on page 2, in paragraph 0040); wherein the first internal sheet (7) comprises a plurality of internal sheets, each of which comprises one of a column and a substantially planar sheet (as shown in Figure 2 and as described on page 3, in paragraph 0044); further comprising a second internal sheet (7) connecting the oblique portion of the upper sheet (1) to the extension portion of the lateral confining sheet (as shown in Figures 1 and 2 and as described on page 2, in paragraphs 0039 & 0040 and on page 3, in paragraph 0044); and wherein the first internal sheet (7) comprises a plurality of first internal sheets arranged in parallel, each of the plurality of first internal sheets comprising a substantially planar sheet extending in one of a longitudinal direction of the inflatable bed or a transverse direction of the inflatable bed (also as shown in Figure 2 and as described on page 3, in paragraph 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘368.  With respect to claims 4 and 12, Liu ‘368 does not specifically disclose a condition wherein a width of the third internal sheet (lower element 151) at a first location adjacent to 

the second end of the inflatable bed (10) is greater than a width of the third internal sheet at a second location adjacent to the first end of the inflatable bed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the inflatable bed of Liu ‘368 with a width of the third internal sheet at a first location adjacent to the second end of the inflatable bed being greater than a width of the third internal sheet at a second location adjacent to the first end of the inflatable bed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claims 5-7 and 9, Liu ‘368 further teaches the use of a fourth internal sheet (upper element 161) having a ring shape and comprising an inner circumference connected (at element 163) to the lower sheet (12) and an outer circumference (at element 162) connected to the lateral confining sheet (13) (as shown in Figure 5 and as described on page 4, in paragraph 0086); further comprising a first vent hole (154) formed through the third internal sheet (lower element 151), and a second vent hole (164) formed through the fourth internal sheet (upper element 161) (as shown in Figure 7 and as described on page 4, in paragraph 0090); wherein the third internal sheet (lower element 151) and the fourth internal sheet (upper element 161) are each one of a rectangular ring, a circular ring, or a square ring (also as shown in Figure 7) and further comprising a fifth internal sheet (i.e., either of the left end or right end elements 14 as shown in Figures 5 & 6) connected (via element 11) to the third 


internal sheet (lower element 151) at the first location and to the lower sheet (12) (also as described on page 3, in paragraph 0082).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. ‘412 in view of U.S. Pat. No. 7,089,618 to Metzger.  Gao et al. ‘412 does not specifically disclose a condition wherein each of the plurality of first internal sheets (7) comprises a column comprising a first portion connected to the upper sheet (1), a second portion connected to the lower sheet (2), and a third portion connecting the first portion to the second portion.  Metzger provides the basic teaching of an inflatable bed (5) comprising an upper sheet (7); a lower sheet (8); a lateral confining sheet (9) connecting the upper sheet and the lower sheet and defining an inflatable chamber therebetween; and a first internal sheet connecting the upper sheet (7) to the lower sheet (8), wherein the first internal sheet comprises an array of a plurality of internal sheets, each comprising a first portion (21) connected to the upper sheet (7), a second portion (23) connected to the lower sheet (8), and a third portion (19, 20) connecting the first portion to the second portion (see Figures 1 & 5-7; column 4, lines 4-14 & 41-44 and column 5, lines 12-26).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the inflatable bed of Gao et al. ‘412 with each of the plurality of first internal sheets including a column comprising a first portion connected to the upper sheet, a second portion connected to the lower sheet, and a third portion connecting the first portion to the second portion, “…so that as a load is placed on either [the upper sheet or the lower sheet] surface, the mattress [upper and lower sheets] will remain in a somewhat fixed position 

with respect to one another for enhancing the performance of the mattress”, thereby helping to impart enhanced user support and comfort (see Metzger ‘618, column 4, lines 44-51).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Shi ‘920, Li ‘431, Huang ‘212, Gao et al. ‘115, Wang ‘434, Li ‘053, Hou ‘232, Li ‘849, Shi ‘533, Liu ‘366, Liu ‘633, Chen ‘590, Chen ‘540, Chen ‘560 and Huang ‘610.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673